Citation Nr: 0125291	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  96-36 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for phlebitis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1952 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the claim of entitlement to 
service connection for phlebitis was denied.


FINDINGS OF FACT

1.  There is no competent medical evidence of phlebitis of 
the left leg in service.

2.  The veteran was not treated for phlebitis of the left leg 
until forty years after service.

CONCLUSION OF LAW

Phlebitis of the left leg was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5102, 5103, 5103A, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
August 1995 rating action, the February 1996 statement of the 
case and an August 1996 rating decision of the relevant laws 
and regulations, and the evidence needed to establishment a 
claim of entitlement to service connection.  As a result, the 
veteran has been fully informed of what additional evidence 
and information is required with regard to his claim.  
Correspondence dated in March 1995, March 1998, and April 
2000 also inform the veteran of what type of evidence is 
required to support his claims.  In addition, a transcript 
from the veteran's personal hearing in March 2001 has been 
associated with the file.  The RO has taken the necessary 
steps in the development of the claim by obtaining private 
and VA medical records, which have been associated with the 
claims file.  


Factual Background

After several unsuccessful attempts to obtain the veteran's 
service medical records, the RO was informed that these 
records were unavailable, having been destroyed by fire at 
the National Personnel Records Center (NPRC); the NPRC also 
indicated that there were no Surgeon General Office records 
for the veteran; however, morning reports that were obtained 
show the veteran was hospitalized twice at the Fort Benning 
Hospital in November 1953 for about 5 days and in December 
1953.  The reason for the hospitalization was not stated.

Treatment records dated from July 1980 to October 1986 from 
Castleton Health Associates show the veteran was seen in July 
1980 with complaints of severe right calf cramps.  He was 
noted to have a history of phlebitis of the left leg.  In 
October 1981 he complained of leg pain and muscle spasms 
bilaterally.  The assessment was status post bilateral 
phlebitis.  In July 1982 the veteran complained of bilateral 
leg pain after standing for long periods of time.  The 
assessment noted a history of phlebitis.  The veteran 
complained of bilateral thigh pain in October 1984.

A discharge summary report dated in July 1994 shows the 
veteran was hospitalized at the Albany VA Medical Center 
(VAMC) for complaints of leg pain after a long car trip.  The 
veteran reported a similar episode had occurred in the left 
calf in 1953.  During a follow-up examination in August 1994 
he complained of a dull, achy pain in his left leg.  In 
September 1994 he had 2+ pitting edema bilaterally in his 
legs and it was suggested that he wear surgical support 
stockings during the day.  

In September 1994 the veteran underwent a VA examination.  He 
reported a history that included a minor left foot injury in 
service that developed into phlebitis and required 
hospitalization in 1953.  He indicated that he was 
hospitalized for a total of four months and was on limited 
duty for the remainder of his service time.  He was diagnosed 
as having chronic and recurrent deep vein thrombosis 
bilaterally.

A statement from Mohamed Egal, M.D, dated in October 1994 
states he had only seen the veteran once in July 1994 for 
left leg pain and that the veteran stated he had a history of 
phlebitis.

Treatment records from Castleton Health Associates dated in 
October 1994 show the veteran complained of leg pain and 
bilateral camping in the thigh.

At a regular check-up at the Albany VAMC in November 1994 the 
veteran refused to wear support stocking any longer because 
they rolled down his legs.

The veteran testified at a personal hearing in March 2001.  
He stated that prior to going to sick call in October 1953 he 
hurt his left foot.  During his hospitalization his leg was 
black and blue, and he was treated for leg cramps.  From that 
time on his foot swelled.  The veteran testified that he 
remained hospitalized for a month until he left for an 
emergency leave.  When he returned to duty in December 1953 
after his emergency leave he was again admitted to the 
hospital.  He stated he was not released from the hospital 
until February 1954 and was put on very light duty until his 
discharge in November 1954.  The veteran testified that 
phlebitis of the left leg was the only reason for the 
hospitalizations.   He continued to have problems with his 
leg swelling after discharge, but he did not seek any medical 
attention for his left leg until 1994.

In a letter dated in April 2001, the veteran's private 
physician, Christopher Wolf-Gould, M.D., opined that the leg 
trauma in service that led to the veteran's thrombophlebitis 
in 1953 has a direct causative relation to the recurrence of 
deep vein thrombosis in 1994.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for phlebitis of the left leg.

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant' s service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

After careful consideration of the evidence, the Board finds 
that phlebitis of the left leg was not incurred in or 
aggravated by service. 

There is no medical evidence to show and the veteran does not 
contend that phlebitis of the left leg existed prior to 
service; therefore, the evidence must establish that the 
disorder was incurred in service.

The evidence includes a diagnosis of deep vein thrombosis of 
the left leg both by VA physicians and private physicians; 
therefore, evidence of a currently disability is not in 
question. 

Another critical element in establishing service connection 
for a disability is to show that an injury or disease was 
incurred in service.  In this instance, the veteran's service 
medical records are not available.  The only records that 
could be obtained were morning reports that show the veteran 
was hospitalized on occasion in service; however, these 
reports do not show the reason for the hospitalizations or 
include a diagnosis.

In the absence of evidence of a chronic condition during 
service then a showing of continuity of symptomatology is 
required to support the claim; however, continuity of 
symptomatology is not shown in the instant case because the 
veteran stated that he did not received treatment for 
phlebitis of the left leg until 1994, which is forty years 
after service.

A third element for establishing service connection requires 
a medical opinion that links the veteran's in-service injury 
or disease to a current disorder.  Although the veteran's 
private physician provided an opinion in an April 2001 letter 
that links an in-service injury and occurrence of phlebitis 
to a recurrence of the disorder in 1994 it is of no probative 
value because there is no medical evidence of phlebitis in 
service.  The physician's opinion, therefore, is based in 
part on the history provided by the veteran rather than on 
medical evidence.  While the veteran's statements alone may 
be sufficient for his physician, for our purposes, more is 
required to substantiate a claim.  Medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

There are only limited circumstances in which the Board is 
permitted to accept a veteran's account of an in-service 
injury or disease without corroborating medical evidence.  
Specifically, such lay statements are accepted as proof 
without official records only when combat veterans offer them 
and only if the evidence is consistent with the 
circumstances, conditions or hardships of such service.  
38 C.F.R. § 3.304(d) (2001).  Although the veteran served 
during the Korean Conflict, his DD-214 form shows that his 
occupation specialty was cook and he never had overseas 
service.  In light of these facts the veteran clearly was not 
a combat veteran, thus his statements alone are not 
sufficient proof of an injury or disease in service.

Based on the foregoing, there is insufficient evidence that 
the veteran had phlebitis of the left leg in service.  
Without evidence of an in-service injury, the preponderance 
of the evidence is against the veteran's claim; therefore, 
the benefit of the doubt doctrine does not apply and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Entitlement to service connection for phlebitis of the left 
leg is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

